ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10076272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable over the prior art of record. The prior art of record fails to disclose, teach or suggest, singly and in combination, the combination of elements including the catheter, introducer (and first and second members thereof), guide member, and relative movement of the each of the first and second members with respect to the guide member to proximal and distal position. While the prior art generally teaches catheters, introducers and various members that are configured to move with respect to one another, the prior art does not teach such a specific arrangement of parts and ends/members of an indwelling peripheral intravenous line that isolate a catheter within the guide member by moving various first and second members into differing positions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791